                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 VICKIE WRIGHT,                                      )
                                                     )
                  Plaintiff,                         )
                                                     )
           v.                                        )          No. 4:21-CV-792 ACL
                                                     )
 ANDREW M. SAUL,                                     )
 Commissioner of Social Security                     )
 Administration,                                     )
                                                     )
                  Defendant.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on self-represented plaintiff Vickie Wright’s motion for

leave to proceed in forma pauperis in this action seeking judicial review of an adverse ruling by

the Social Security Administration. ECF No. 2. Upon review of the financial affidavit, the Court

has determined that plaintiff is unable to pay the filing fee and will grant the motion. See 18 U.S.C.

§ 1915. Additionally, for the reasons discussed below, the Court will order plaintiff to supplement

the complaint by submitting a copy of the Appeals Council’s letter denying her request for review.

        42 U.S.C. § 405(g) is the exclusive jurisdictional basis for judicial review in cases arising

under the Social Security Act. In order to obtain review under 42 U.S.C. § 405(g), a Social Security

claimant must: 1) receive a final decision of the Commissioner made after a hearing, 2) bring a

civil action within 60 days after the mailing of the notice of such final decision, and 3) file the

action in the district court for the district in which she resides or has her principal place of business.

42 U.S.C. § 405(g); Weinberger v. Salfi, 422 U.S. 749, 763-64 (1975). The second and third of

these requirements specify a statute of limitations and appropriate venue, respectively. The first

requirement is central to the grant of subject matter jurisdiction, empowering district courts to
review only those decisions by the Commissioner that are “final” and “made after a hearing.”

Weinberger, 422 U.S. at 764. The Commissioner will have made a “final decision” only after the

plaintiff completes certain steps of the administrative process, which includes a hearing before an

ALJ and a request for Appeals Council review of the ALJ’s decision. 20 C.F.R. § 416.1400(a).

       In the instant complaint for judicial review, filed June 30, 2021, plaintiff claims the Social

Security Administration disallowed her application for Disability Insurance benefits and/or

Supplemental Security Income benefits. Plaintiff asserts a hearing was held on October 5, 2020

and the Administrative Law Judge (“ALJ”) denied her claim on May 3, 2021. Plaintiff further

asserts she requested review by the Appeals Council, and after its consideration, the Appeals

Council denied her request for review on May 19, 2021, making the ALJ’s decision the “final

decision” of the Commissioner, subject to judicial review pursuant to 42 U.S.C. § 405(g).

       Plaintiff, however, did not attach a copy of the Appeals Council’s letter to her complaint.

The Court-provided form complaint for judicial review of a decision by the Commissioner

explicitly instructs that the plaintiff must attach a copy of the letter to the complaint. See ECF No.

1 at 2. Because plaintiff has not submitted the required document, the Court is unable to confirm

whether and when a final decision was issued by the Commissioner. The Court will, therefore,

order plaintiff to supplement her complaint by submitting a copy of the Appeals Council’s letter

denying her request for review.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this Order,

plaintiff shall submit a copy of the Appeals Council’s letter denying request for review.


                                                  2
       IT IS FURTHER ORDERED that plaintiff’s failure to comply with this Court’s Order

may result in a dismissal of this action, without prejudice.

                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of July, 2021.




                                                 3
